                 Case 2:14-cv-01538-JCC Document 64 Filed 07/16/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BRIAN THOMAS STARK,                                  CASE NO. C14-1538-JCC
10                           Petitioner,                   AMENDED MINUTE ORDER
11               v.

12    DANIEL WHITE,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order
18   extending the time to file a notice of appeal (Dkt. No. 62). On June 25, 2020, the Court adopted
19   the report and recommendation of the Honorable Michelle L. Peterson, United States Magistrate
20   Judge, dismissed Petitioner’s petition for a writ of habeas corpus, and granted Petitioner a
21   certificate of appealability (“COA”) as to some of his claims. (Dkt. No. 60.) The Court entered
22   judgment the same day. (Dkt. No. 61.) Pursuant to Federal Rule of Appellate Procedure
23   4(a)(5)(A), the Court finds good cause and GRANTS the request for an extension of time to file
24   an appeal (Dkt. No. 62). Petitioner has until August 19, 2020, to file his notice of appeal of the
25   Court’s order and judgment dismissing his habeas petition (Dkt. No. 60, 61).
26          //


     AMENDED MINUTE ORDER
     C14-1538-JCC
     PAGE - 1
            Case 2:14-cv-01538-JCC Document 64 Filed 07/16/20 Page 2 of 2




 1        DATED this 16th day of July 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     AMENDED MINUTE ORDER
     C14-1538-JCC
     PAGE - 2
